Title: From George Washington to Elias Boudinot, 7 June 1783
From: Washington, George
To: Boudinot, Elias


                  
                     Sir
                     Head Quarters 7th June 1783
                  
                  I have the Honor to enclose to your Excellency the Copy of an Address to me, from the Generals and Officers commanding Regiments & Corps, together with my Answer to them.  These Enclosures will explain the Distresses which resulted from the measures now carrying into Execution, in Consequence of the Resolution of Congress of the 26th of May—but sensibility occasioned by a parting Scene, under such peculiar Circumstances, will not admit of description.
                  The two subjects of Complaint with the Army appear to be, the Delay of the three Months pay which had been expected, and the want of a settlement of Accounts—I have thought myself authorized to assure them, Congress had and would attend to their grievances; and have made some little variation respecting furloughs from what was at first proposed—The Secretary at War will be able to explain the reason and propriety of this Alteration.
                  While I consider it a Tribute of Justice on this occasion, to mention the temperate and orderly behaviour of the whole Army, and particularly the accomodating spirit of the Officers in arranging themselves to the Command of the Battalions which will be composed of the Three Years Men; permit me to recall to Mind all their former sufferings & Merits, and to recommend their reasonable requests to the early & favorable Notice of Congress.  With the Highest Respect I have the Honor to be Sir Your Excellency’s Most Obedient and most humble Sert
                  
                     Go: Washington
                     
                  
               